Citation Nr: 1109139	
Decision Date: 03/08/11    Archive Date: 03/17/11

DOCKET NO.  06-17 070	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUES

1.  Entitlement to service connection for hypertension, on a direct/presumptive basis

2.  Entitlement to service connection for hypertension, as secondary to service-connected disability.


REPRESENTATION

Appellant represented by:	Jeffrey J. Bunten, Attorney at Law


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

T. Y. Hawkins, Associate Counsel


INTRODUCTION

The Veteran served on active duty service from October 1988 to December 1998.

This matter comes before the Board of Veterans' Appeal ("Board") from a December 2004 rating decision issued by the Department of Veterans Affairs ("VA") Regional Office ("RO") in St. Petersburg, Florida, which denied the Veteran's claim of entitlement to service connection for hypertension.

In September 2007, the Veteran testified at a Travel Board hearing before the undersigned Veterans Law Judge at the St. Louis RO.  A transcript of the hearing has been associated with the Veteran's claims folder. 

In January 2008, the Board remanded the Veteran's claim for further development, specifically to afford her a VA examination and opinion regarding the etiology of her current hypertension and to provide proper notice of how to substantiate her claim.  This was accomplished, and in May 2010, the Appeals Management Center (AMC) in Washington, DC, issued a Supplemental Statement of the Case, in which it continued to deny the Veteran's claim.  The claims folder has been returned to the Board for further appellate proceedings.

The issue or entitlement to service connection on a secondary basis is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the AMC in Washington, DC.  VA will notify the appellant if additional action is necessary on her part.



FINDING OF FACT

The Veteran's hypertension was not present in service, or within one year of separation from service, and her current hypertension is not otherwise shown to be related to active duty service.


CONCLUSION OF LAW

The Veteran's current hypertension was neither incurred in, nor aggravated by active duty service and may not be presumed to be.  38 U.S.C.A. §§ 1110, 1116, 1131, 5103, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.307, 3.309 (2010).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Veterans Claims Assistance Act of 2000 ("VCAA")

With respect to the Veteran's claim decided herein, VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2010).

A. Duty to Notify

Under the VCAA, when VA receives a complete or substantially complete application for benefits, it is required to notify the claimant and his or her representative, if any, of any information and medical or lay evidence that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  In Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004), the United States Court of Appeals for Veterans Claims ("Court") held that VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; (3) that the claimant is expected to provide; and (4) request that the claimant provide any evidence in his or her possession that pertains to the claim.  Element (4), the requirement of requesting that the claimant provide any evidence in his or her possession that pertains to the claim, was eliminated by the Secretary of VA ("Secretary") during the course of this appeal.  See 73 Fed. Reg. 23353-56 (Apr. 30, 2008) (final rule eliminating fourth element notice as required under Pelegrini, effective May 30, 2008).

The VCAA notice requirements apply to all five elements of a service connection claim.  These are: (1) veteran status; (2) existence of a disability; (3) a connection between a veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), aff'd, Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007).  Of particular importance, in Dingess/Hartman, the Court held that the VCAA notice must include notice that a disability rating and an effective date of the award of benefits will be assigned if service connection is awarded.

By a letter dated May 2004, the Veteran was informed of the types of evidence needed in order to substantiate her claim of entitlement to service connection on a direct and presumptive basis, as well as the division of responsibility between herself and VA for obtaining the required evidence.  38 U.S.C.A. §5103(a); 
38 C.F.R. § 3.159(b).  In a second letter, dated January 2008, the Veteran was afforded appropriate notice according to Dingess/Hartman.  

B. Duty to Assist

The Board concludes that VA's duty to assist has been satisfied.  The claims folder contains the Veteran's service and post-service treatment records, and VA examination reports dated November 2004 and March 2010.  Additionally, the claims file contains the Veteran's statements and testimony in support of her claim.  The Veteran has not referenced any outstanding records that she wanted VA to obtain or that she felt were relevant to her claim that have not already been associated with the claims folder.

Review of the November 2004 examination report shows that, although the examiner reviewed the Veteran's service and post-service treatment records and provided an opinion as to whether her hypertension was secondary to a service-connected disability, he did not opine as to whether the Veteran's hypertension was a direct result of service.  Review of the March 2010 examination report, however, reveals that the examiner reviewed the complete service and pertinent post-service treatment reports, elicited from the Veteran her history of symptomatology related to hypertension, performed a comprehensive physical examination, reviewed diagnostic test results, provided clinical findings detailing the results of the examination and provided an opinion with rationale concerning whether the Veteran's hypertension was related to active service on a direct, as well as presumptive basis.  For these reasons, the Board concludes that the March 2010 examination report is adequate upon which to base a decision in this case.

In short, the Board has carefully considered the provisions of the VCAA in light of the record on appeal, and for the reasons expressed above, finds that the development of the claim has been consistent with the provisions of the VCAA.  The Veteran has been provided with every opportunity to submit evidence and argument in support of her claim, and to respond to the VCAA notice.  The purpose behind the notice requirement has been satisfied because the Veteran has been afforded a meaningful opportunity to participate effectively in the processing of her appealed claim.  Accordingly, the Board will proceed to a decision on the merits.

II.  Analysis

The Board must assess the credibility and weight of all evidence, including the medical evidence, to determine its probative value, accounting for evidence which it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the claimant.  Equal weight is not accorded to each piece of evidence contained in the record; every item of evidence does not have the same probative value.  When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case, the claim is denied.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

The Board has thoroughly reviewed all the evidence in the Veteran's claims folder.  Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss, in detail, the evidence submitted by the Veteran or on her behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must review the entire record, but does not have to discuss each piece of evidence).  The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claim.

Under 38 U.S.C.A. § 1154(a) (West 2002), VA is also required to give "due consideration" to "all pertinent medical and lay evidence" in evaluating a claim for disability or death benefits.  In Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007), the United States Court of Appeals for the Federal Circuit ("Federal Circuit") held that "[l]ay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3), lay testimony describing symptoms at the time supports a later diagnosis by a medical professional." (footnote omitted).  However, the Court has held that "[t]he type of evidence that will suffice to demonstrate entitlement to service connection, and the determination of whether lay evidence may be competent to satisfy any necessary evidentiary hurdles, depends on the type of disability claimed."  Barr v. Nicholson, 21 Vet. App. 303, 308 (2007).

In order to establish a right to compensation for a present disability, a veteran must show:  "(1) the existence of a present disability; (2) the in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service"- the so-called "nexus" requirement.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  See also 38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. §§ 3.303, 3.304 (2010).

Alternatively, under 38 C.F.R. § 3.303(b), service connection may be awarded for a "chronic" condition when (1) a chronic disease manifests itself, and is identified as such in service, or within the presumptive period under 38 C.F.R. § 3.307, and the veteran presently has the same condition; or (2) a disease manifests itself during service, or during the presumptive period, but is not identified until later, and there is a showing of continuity of related symptomatology after discharge, and medical evidence relates that symptomatology to the veteran's present condition.  Savage v. Gober, 10 Vet. App. 488, 495-98 (1997).

Service connection for certain chronic diseases, such as hypertension, may also be established on a presumptive basis by showing that the disease manifested itself to a degree of 10 percent or more within one year from the date of separation from service.  38 U.S.C.A. §§ 1101, 1112, 1113 (West 2002 & Supp. 2010); 38 C.F.R. §§3.307(a)(3), 3.309(a) (2010).

For VA rating purposes, hypertension means that the diastolic pressure is predominantly 90 mm Hg or greater, and isolated systolic hypertension means that the systolic pressure is predominantly 160 mm Hg or greater, with a diastolic pressure of less than 90 mm Hg.  38 C.F.R. § 4.104, Diagnostic Code 7101 (2010).

The Veteran contends that her current hypertension is secondary to her service-connected status post left first metatarsophalangeal joint fusion.

As an initial matter, the Board observes that the Veteran's service treatment reports are void of any complaints of, treatment for, or diagnosis of hypertension.  During her May 1988 service enlistment examination, her blood pressure was measured at 112/80 mm Hg.  Subsequent records reveal that during her last year of active duty service in 1998, her diastolic pressure readings were between 67-88 mm Hg, while her systolic pressure readings were between 96-139 mm Hg, all well within normal range.  See VA examination report, March 2010.

Additionally, as there is no competent evidence of record to show that the Veteran's hypertension manifested to a compensable degree within one year of service, service connection for hypertension on a presumptive basis cannot be established.

Post-service treatment records reveal no evidence that the Veteran had hypertension until approximately November 2004, when she was found to have high blood pressure readings while receiving outpatient treatment at the Jacksonville, Florida VA Medical Center.  In December 2004, after a hypertension management consultation, in which she was place on medication, she was diagnosed with poorly controlled hypertension.  

At approximately the same time, in November 2004, the Veteran was afforded a VA examination pursuant to her claim of entitlement to service connection.  At that time, she told the examiner that she had been diagnosed with hypertension about one year earlier.  During the examination, her blood pressure readings were 150/100, 150/100 and 140/100 mm Hg.  The VA examiner diagnosed the Veteran with essential hypertension (defined as hypertension with no identifiable cause) and opined that the condition was neither caused by, nor related to her service-connected status post left first metatarsophalangeal joint fusion disability, and was not secondary to the surgical procedure performed on the joint earlier that year.  However, as noted above, the examiner did not provide an opinion as to whether the Veteran's hypertension was the result of her active military service.

In March 2010, the Veteran was afforded a second VA examination, at which time, she apparently told the examiner that she had first been diagnosed with hypertension in 1999 and had been placed on blood pressure medication in 2000.  She also stated that there was a history of hypertension in her family, as her father had the disease.  The VA examiner noted that his review of the claims folder included all of the Veteran's service treatment records, as well as all pertinent post-service treatment reports, including the previous VA examination report.  Upon examination, the Veteran's blood pressure was measured at 134/89, 130/89 and 139/89 mm Hg.  The examiner noted that, other than her orthopedic limitations and obesity, she had an otherwise normal build with normal development and no visible deformities.  He diagnosed the Veteran with essential hypertension, and noted that she did not have hypertensive heart disease.  He concluded, based on his review of the claims folder, discussion with the Veteran, and clinical evaluation, that her hypertension had neither been caused by, nor was a result of, a disease or injury in service.  In this respect, he noted that, despite having reviewed each of the Veteran's numerous blood pressure readings in service, there was no evidence in the service treatment reports to support a claim that she had hypertension during active duty, as all or nearly all of her blood pressure readings fell within normal range.  He specifically noted the following readings for the Veteran's last five years of active duty service:


Year
Systolic pressure in mm Hg.
Diastolic Pressure in mm. Hg.
1998
96-139
67-88
1997
102-128
72-88
1996
100-130
60-88
1995
100-130
60-86
1994
98-118
68-87
	
The examiner also observed that there was no evidence that the Veteran had ever been prescribed medication for hypertension during service.  In addition, he opined that there was no evidence of a disease or injury in service that would have caused hypertension either during or after military service, noting again that he had reviewed all of her service treatment records.  He observed that, although the Veteran claimed that she currently had headaches, which she felt worsened her hypertension, there was no evidence that any of her service-connected disabilities had caused her to develop hypertension.  In this regard, he stated that, while she may have experienced a temporary increase in blood pressure during periods of pain, stress or weight gain, he did not find that any of these conditions caused a permanent increase in her blood pressure.  The examiner ultimately concluded that the Veteran's essential hypertension was of unknown origin, and would have been present regardless of pain, stress or any other symptoms related to, or resulting from her service-connected disabilities.

Based on a review of the complete evidence of record, the Board concludes that the evidence is against the Veteran's claim of entitlement to service connection for hypertension on a direct basis.  As noted above, although the evidence shows that the Veteran currently suffers from the disease, there is no medical evidence that supports a claim that the disease manifested during active duty service.  

In addition, as noted above, there is no medical evidence to support a claim of entitlement to service connection for hypertension on a presumptive basis.  Although the Veteran claimed, during the March 2010 examination, that she had been diagnosed with hypertension in 1999, the claims folder contains no competent evidence to support this contention.  Rather, as previously discussed, the first evidence of record showing that the Veteran had abnormal blood pressure readings was not until November 2004, nearly six years after active duty service.

In this regard, the Board notes that a prolonged period without complaints or symptoms of a disability can be considered, along with other factors concerning a claimant's health and medical treatment during and after military service, as evidence of whether an injury or a disease was incurred in service, which resulted in any chronic or persistent disability.  See Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000).  In this case, the amount of time that passed between service and the first symptoms or treatment of record is evidence that weighs against the Veteran's claim on a direct or presumptive basis.

In addition to the medical evidence, the Board has considered the Veteran's testimony concerning the etiology of her disease.  In this regard, the Court has held that a claimant is competent to attest to factual matters of which he or she has first-hand knowledge.  See Washington v. Nicholson, 19 Vet. App. 362, 368 (2005).  However, although the Veteran is competent to report what comes to her through her senses, there is no evidence that she has medical knowledge or training that would permit her to determine the etiology of her essential hypertension.  See Layno v. Brown, 6 Vet. App. 465, 469-70 (1994); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007) (explaining in footnote 4 that a veteran is competent to provide a diagnosis of a simple condition such as a broken leg, but not competent to provide evidence as to more complex medical questions).  As such, her statements and testimony in this regard are not deemed competent.  

Accordingly, the Board concludes that the preponderance of the evidence is against the Veteran's claim of entitlement to service connection for hypertension on a direct and presumptive basis.  As noted, the probative evidence of record does not support a finding of the onset of the disease either during service or within the one-year period following separation from service.  In arriving at the decision to deny the claim, the Board has considered the applicability of the "benefit-of-the-doubt" rule.  However, as there is not an approximate balance of evidence, that rule is not applicable in this case.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Ortiz v. Principi, 274 F.3d 1361 (Fed. Cir. 2001); Gilbert, 1 Vet. App. at 49.


ORDER

Entitlement to service connection for hypertension, on both a direct and presumptive basis, is denied.


REMAND

As noted above, the Veteran contends that her essential hypertension is the result of a service-connected disability.  After a thorough review of the claims folder, the Board has determined that additional development is necessary prior to the adjudication of the claim for secondary service connection.  

The probative evidence of record, including the Veteran's service and post-service treatment records, as well as the March 2010 VA examination report, reveals that the Veteran's essential hypertension is not the result of a disease or event in service, and neither manifested during service, nor within the one-year presumptive period following separation from service.  In addition, although the VA examiner concluded that the Veteran's hypertension was not secondary to her service-connected status post left first metatarsophalangeal joint fusion, or any of her other then-service-connected disabilities, the Board notes that, in a subsequent May 2010 rating decision, the AMC granted the Veteran's claim of entitlement to service connection for irritable bowel syndrome ("IBS"), effective February 11, 2004. 

Because the Board may not rely on its own unsubstantiated medical conclusions, Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991), it must rely on an informed medical opinion in order to adjudicate a claim.  As the VA examiners did not offer an opinion as to the possibility of a relationship between the Veteran's IBS and hypertension, the Board finds that another examination is necessary in order to obtain an opinion as to whether the claimed condition is related to the newly-service-connected IBS.  Moreover, as the previous examiners did not opine as to whether the Veteran's hypertension had been permanently aggravated by a service-connected disability (to include status post left first metatarsophalangeal joint fusion), the report must include an opinion on the issue of aggravation.
In addition, it appears that the most recent VA treatment reports of record pertaining to treatment for the Veteran's hypertension and IBS are dated May 2010.  Where VA has constructive and actual knowledge of the availability of pertinent reports in its possession, an attempt to obtain those reports must be made.  See Bell v. Derwinski, 2 Vet. App. 611 (1992) (holding that documents which were not actually before the adjudicators but had been generated by VA employees or submitted to VA by claimant were, "in contemplation of law, before the Secretary and the Board and should be included in the record").  As records in the possession of VA are deemed to be constructively of record, they must be obtained.  Id.

Accordingly, the case is REMANDED for the following action:

1.  Obtain all available VA treatment records pertaining to the Veteran's hypertension and IBS since May 2010 and associate with the claims folder.  Any negative response must be noted in the claims folder.

2.  Following completion of the above, schedule the Veteran for an examination with the VA examiner who performed the March 2010 examination; if such examiner is not available, schedule a new examination with an appropriate, qualified examiner to obtain an opinion as to whether the Veteran's IBS either caused or permanently aggravated her essential hypertension, and whether her other service-connected disabilities, to specifically include status post left first metatarsophalangeal joint fusion, permanently-aggravated her hypertension.  Any tests deemed necessary should be conducted, and all clinical findings should be reported in detail.  The complete claims folder and a copy of this REMAND must be provided to the clinician for review of pertinent documents therein, and the clinician must note that the claims folder has been reviewed.  The examiner should be sure to elicit from the Veteran a complete history and symptomatology of IBS, left first metatarsophalangeal joint or other service-connected disabilities.  The examiner should indicate whether it is at least as likely as not (i.e., whether there is at least a 50 percent probability) that the Veteran's hypertension was either caused or aggravated (a permanent worsening as opposed to temporary flare-ups or increase in symptoms) by a service-connected disorder, to include IBS and status post left first metatarsophalangeal joint fusion.  Any opinions expressed must be accompanied by a complete rationale, to include a discussion of the Veteran's documented medical history, as well as her statements and assertions.

It would be helpful if the examiner would use the following language, as appropriate: "more likely than not," (meaning likelihood greater than 50%); "at least as likely as not," (meaning likelihood of at least 50%); or "less likely than not" or "unlikely" (meaning there is less than 50% likelihood).

The clinician is also advised that the term "at least as likely as not" does not mean within the realm of possibility.  Rather, it means that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of causation as to find against causation.  "More likely" and "at least as likely" support the contended causal relationship; "less likely" weighs against the claim.

If, for any reason, the clinician is unable to offer an opinion without resorting to speculation, it should be so stated.  In that case, the examiner must specifically support that conclusion with a detailed medical explanation that takes into consideration all of the pertinent evidence of record (including the Veteran's self-reported history), and addresses such matters as whether 1) there is inadequate factual information upon which to base an opinion (e.g., the lack of service treatment records); 2) the question falls outside of the limits of current medical knowledge or scientific development; 3) the condition manifested in an unusual way, such that its cause or origin is unknowable; or 4) there are other risk factors for developing the condition.  

3.  The claim for secondary service connection for hypertension should be readjudicated.  If any benefit sought on appeal is not granted to the Veteran's satisfaction, the Veteran and her representative should be provided with a Supplemental Statement of the Claim and afforded the opportunity to respond thereto.  The matter should then be returned to the Board, if in order, for further appellate review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



______________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


